FILED
                              NOT FOR PUBLICATION                            APR 27 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


YOLANDA ELIZABETH MIRANDA-                       No. 10-72176
VILLAMIL; BRYAN STANLEY
ANGEL-MIRANDA,                                   Agency Nos. A094-927-653
                                                             A094-927-652
               Petitioners,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted April 22, 2015**

Before:        GOODWIN, BYBEE, and CHRISTEN, Circuit Judges.

       Yolanda Elizabeth Miranda-Villamil and Bryan Stanley Angel-Miranda,

natives and citizens of El Salvador, petition pro se for review of the Board of

Immigration Appeals’ (“BIA”) order dismissing their appeal from an immigration


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
judge’s (“IJ”) decision denying their applications for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008).

We deny in part and grant in part the petition for review, and we remand.

        We do not consider the articles attached to petitioners’ opening brief. See

Fisher v. INS, 79 F.3d 955, 963 (9th Cir. 1996) (en banc) (this court’s review is

limited to the administrative record).

        Substantial evidence supports the agency’s denial of CAT relief because

petitioners failed to establish it is more likely than not that they would be tortured

by or with the consent or acquiescence, including the awareness and willful

blindness, of the government if returned to El Salvador. See Silaya, 524 F.3d at

1073.

        In denying petitioners’ asylum and withholding of removal claims, the

agency found petitioners failed to establish past persecution or a fear of future

persecution on account of a protected ground. When the IJ and BIA issued their

decisions in this case, they did not have the benefit of this court’s decisions in

Henriquez-Rivas v. Holder, 707 F.3d 1081 (9th Cir. 2013) (en banc), Cordoba v.

Holder, 726 F.3d 1106 (9th Cir. 2013), and Pirir-Boc v. Holder, 750 F.3d 1077

                                           2                                     10-72176
(9th Cir. 2014), or the BIA’s decisions in Matter of M-E-V-G-, 26 I. & N. Dec. 227

(BIA 2014), and Matter of W-G-R-, 26 I. & N. Dec. 208 (BIA 2014). Thus, we

remand petitioners’ asylum and withholding of removal claims to determine the

impact, if any, of these decisions. See INS v. Ventura, 537 U.S. 12, 16-18 (2002)

(per curiam).

      The parties shall bear their own costs for this petition for review.

      PETITION FOR REVIEW DENIED in part; GRANTED in part;

REMANDED.




                                          3                                  10-72176